UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-149197 Wishart Enterprises Limited (Exact name of Registrant as specified in its charter) Nevada 39-2068976 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 400 Thames Valley Park Drive Reading, Berkshire RG6 1PT (Address of principal executive offices) (44) (Registrant’s telephone number) #108-2940 Louise Street Saskatoon, Saskatchewan Canada (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 35,740,733 common shares as of May 4, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T: Controls and Procedures 6 PART II – OTHER INFORMATION Item 1: Legal Proceedings 7 Item 1A: Risk Factors 7 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3: Defaults Upon Senior Securities 7 Item 4: Removed and Reserved 7 Item 5: Other Information 7 Item 6: Exhibits 7 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 (audited); F-2 Statements of Operations (unaudited) for the threemonths ended March 31, 2010 and the period from November 16, 2009 (Date of Inception) to March 31, 2010; F-3 Statement of Stockholders’ Deficit (unaudited) as of March 31, 2010 F-4 Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and the period from November 16, 2009 (Date of Inception) to March 31, 2010; F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the period ended March 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents VENDUM BATTERIES LIMITED (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (AUDITED) ASSETS March 31, 2010 (Unaudited) December 31, 2009 (Audited) Current Assets Cash and cash equivalents $ $ Stock subscription receivable 0 2 Total Current Assets Other Assets Intellectual property 0 Total Assets $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT Liabilities Current Liabilities Accrued expenses and interest $ $ Shareholder loan 0 Note payable – current portion 0 Convertible note payable Total Current Liabilities Long – Term Liabilities Note payable 0 Total Liabilities Stockholder's Deficit Common stock, par value $2; 1 share authorized, 1 share issued and outstanding 2 2 Cumulative translation adjustment Deficit accumulated during the development stage Total Stockholder's Deficit Total Liabilities and Stockholder's Deficit $ $ See accompanying notes to financial statements. F-1 Table of Contents VENDUM BATTERIES LIMITED (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2010 FOR THE PERIOD FROM NOVEMBER 16, 2009 (INCEPTION) TO MARCH 31, 2010 For the three months ended March 31, 2010 For the period from November 16, 2009 (Inception) to March 31, 2010 REVENUES $
